UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YOF

 

   

USDC SDNY
DOCUMENT
SUMMERS LABORATORIES, INC., ELECTRONICALLY FILED
Petitioner, No.: 1:19-cv-02754 || DATE FILED:__3/9/2020
V.
NOTICE OF SETTLEMENT
SHIONOGI INC.,

Respondent.

 

 

NOTICE OF SETTLEMENT

Summers Laboratories, Inc. (“Petitioner”) and Shionogi Inc. (“Respondent”) stipulate and
notify the Court that they have settled the Motion for Attorneys’ Fees and Costs (ECF No. 41)
filed by the Petitioner and currently pending before this Court. From the perspective of the

Petitioner and the Respondent, this Motion has been resolved.

Dated: March 6, 2020

 

 

/s/ Brenna D. Kelly /s/ Saul Perloff

John D. Huh (pro hac vice) Saul Perloff

Brenna D. Kelly (No.: 5051016) Felice Galant

Scott M. Vernick (pro hac vice)

DLA PIPER LLP (US) NORTON ROSE FULBRIGHT

One Liberty Place 1301 Sixth Avenue

1650 Market Street, Suite 5000 New York, NY 10019

Philadelphia, PA 19103 T: 212.318.3049

T: 215.656.3300/F: 215.656.3301 felice. galant@nortonrosefulbright.com
John.Huh@dlapiper.com saul.perloff@nortonrosefulbright.com
Brenna.Kelly@dlapiper.com

Scott. Vernick(@dlapiper.com Attorneys for Shionogi Inc.

 

Attorneys for Summers Laboratories, Inc.

The parties having settled the motion for
attorney's fees and costs, ECF No. 44, the Clerk of
Court is directed to terminate the motion at ECF

 

No. 41.
SO ORDERED. Oj
Dated: March 9, 2020 ANALISA TORRES

New York. New York United States District Judge
